Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 and both 4/1/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
Due to amendment to claims 6-17 and 18-22, 35 USC 101 rejection has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 are allowed. Claim 1 teaches the following which was not found during the time of examination “…determine a pixel-wise variance among the submodel segmentation masks, in which each pixel has a value indicating a degree to which the submodel segmentation masks have different values for the pixel, determine an uncertainty metric for the ensemble segmentation mask based on the number of pixels in which the pixel-wise variance has a value greater than a variance threshold, as compared to the number of pixels in which the ensemble segmentation mask contains the first value; and 21compare the determined uncertainty metric to the stored predetermined uncertainty metric threshold; and based on the result of the comparison, perform differential processing on the ensemble segmentation mask; ….”
	Claims 6-17 and 28-39 are allowed. Claims 6-17 and 28-39 teaches the following which was not found during the time of examination “… accessing an ensemble machine learning model trained to predict a value of a measure for each of the pixels of a medical imaging image, the ensemble machine learning model comprising a plurality of constituent models each trained to predict a value of the measure for each of the pixels of a medical imaging image, the ensemble machine learning model further comprising information specifying an aggregation technique to be used to determine a result of the ensemble machine learning model from results produced by the constituent models of the plurality; for each of the constituent models of the plurality, applying the constituent model to the accessed image to produce a constituent model result; applying the specified aggregation technique to results produced by the constituent models of the plurality to determine a result of the ensemble machine learning model; for each of the pixels of the accessed image, determining a measure of variation among the values predicted for the pixel among the constituent models…”
	Claims 18-22 and 23-27 are allowed. Claims 18-22 and 23-27 teaches the following which was not found during the time of examination “…the data indicating how a first subset of the pixels of the grid is to be displayed comprising first data, the first subset of pixels corresponding to pixels of an input medical imaging image for which at least a threshold number of a plurality of machine learning models agreed that a first value should be predicted, the data indicating how a second subset of the pixels of the grid distinct from the first subset is to be displayed comprising second data different from the first data, the second subset of pixels corresponding to pixels of an input medical imaging image for which less than the threshold number of the plurality of machine learning models agreed whether a first value should be predicted, such that the contents of the data structure are usable to display a prediction image showing a prediction with respect to the input medical imaging image made by the plurality of machine learning models reflecting a level of certainty …”
	The closest cited prior art of record does not teach all the limitations alone or in combination:
Zhou et al (US 10,430,946) teach computer vision functions on medical images, including object segmentation functions for identifying medical objects in the medical images and grading functions for determining severity labels for medical conditions exhibited in the medical images. The techniques described herein utilize a neural network architecture to perform these and other functions. The neural network architecture can be trained, at least in part, using semi-supervised learning techniques that enable the neural network architecture to accurately perform the object segmentation and grading functions despite limited availability of pixel-level annotation information. Where neural network architecture 140 can be trained to perform these and other computer vision functions using a semi-supervised training procedure. The semi-supervised training procedure trains the neural network architecture 140 to accurately identify objects 135 with great intra-class variance and to accurately rate the severity of medical conditions, despite being trained with limited annotation information for a training set of images.
Sieniek (US 2020/0225811) teaches a machine learning model providing a prediction as to the disease state of a patient from a 2D or 3D image of the patient or a sample obtained therefrom. The machine learning model produces a prediction of the disease state from the image. The method involves presenting on a display of a workstation the image of the patient or a sample obtained therefrom along with a risk score or classification associated with the prediction. The image is further augmented with highlighting to indicate one or more regions in the image which affected the prediction produced by the machine learning model. Tools are provided by which the user may highlight one or more regions of the image which the user deems to be suspicious for the disease state. Inference is performed on the user-highlighted areas by the machine learning model. The results of the inference are presented to the user via the display.
	Choi et al (US 2016/0063175) teaches assessing risk and hemodynamic significance of myocardial bridging in a patient includes obtaining a patient-specific model representing at least a portion of the patient's heart based on patient-specific anatomical image data regarding a geometry of the patient's heart; obtaining at least one estimate of at least one physiological and/or phenotypic parameter of the patient; defining at least one physiologic condition and/or at least one boundary condition of the patient in a physiologic stress state using the patient-specific model and the at least one estimate of at least one physiological and/or phenotypic parameter of the patient; evaluating a degree of myocardial bridging in the patient by identifying systolic compression of a coronary artery of the patient using the patient-specific model; performing computational fluid dynamics analysis on a myocardial bridging segment under simulated and/or dobutamine challenge conditions using the degree of myocardial bridging in the patient and the at least one physiologic condition and/or the at least one boundary condition of the patient; and computing at least one hemodynamic quantity of the myocardial bridging segment to evaluate risk based on the computational fluid dynamics and/or structural mechanics analysis.
Sankaran et al (US 2015/0254418) teaches determining a sensitivity of a patient's blood flow characteristic to anatomical or geometrical uncertainty. For each of one or more of individuals, a sensitivity of a blood flow characteristic may be obtained for one or more uncertain parameters. An algorithm may be trained based on the sensitivities of the blood flow characteristic and one or more of the uncertain parameters for each of the plurality of individuals. A geometric model, a blood flow characteristic, and one or more of the uncertain parameters of at least part of the patient's vascular system may be obtained for a patient. Quadrature points may be calculated for performing uncertainty quantification using the Smolyak algorithm. Each quadrature point to a feature set listed above may be mapped. For each quadrature point, FFR may be evaluated using a machine learning predictor previously calculated. Lagrange polynomial interpolates may be used to interpolate FFR in the stochastic space, and by sampling the stochastic space and constructing, for example, a histogram, the standard deviation in FFR (sensitivity) may be calculated.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656